Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (this “Amendment”), effective as of
May 15, 2018, attaches to and forms part of that certain Amended and Restated
Employment Agreement dated as of January 16, 2015 (the “Agreement”), as amended
April 20, 2018, among Aon Corporation, a Delaware corporation (the “Company”),
Aon plc, a public limited company organized under English law (the “Parent”),
and Gregory C. Case (the “Executive”). Capitalized terms used and not defined
herein shall have the meanings ascribed to such terms in the Agreement.

WHEREAS, the parties mutually desire to adjust Executive’s title and
responsibilities such that his position shall be Chief Executive Officer,
instead of President and Chief Executive Officer, of both the Parent and the
Company.

NOW THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereby agree as follows:

 

  1. The second sentence of Section 2(a), Position and Duties; Responsibilities;
Board Service, is hereby deleted in its entirety and replaced with the
following: “The Executive shall serve as both the Company’s and the Parent’s
Chief Executive Officer.”

 

  2. The remaining provisions of the Agreement shall remain in effect as
originally adopted.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Agreement as of the date set forth above.

 

AON CORPORATION     EXECUTIVE /s/ Anthony R. Goland     /s/ Gregory C. Case
Anthony R. Goland     Gregory C. Case Executive Vice President &     CEO, Aon
plc Chief Human Resources Officer     CEO, Aon Corporation AON plc     /s/
Anthony R. Goland  

 

 

 

Anthony R. Goland     Executive Vice President &     Chief Human Resources
Officer    